  Case 18-20494        Doc 71     Filed 08/29/19 Entered 08/29/19 15:14:51          Desc Main
                                    Document     Page 1 of 1
                                                                                              FILED



                                                                                                   FILED




                                                                                                  3:10 pm, 8/29/19

                                                                                                  Tim J. Ellis
                                                                                                 Clerk of Court




                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                                             3:10 pm, 8/29/19
                               FOR THE DISTRICT OF WYOMING
                                                                                             Tim J. Ellis
                                                                                            Clerk of Court

In re                                            )
                                                 )
JOHN HULL TRUCKING, LLC                          )     Case No. 18-20494
                                                 )     Chapter 11
                                Debtor           )

                     ORDER CONVERTING CASE UNDER CHAPTER 11
                            TO CASE UNDER CHAPTER 7

          The United States Trustee filed a motion in accordance with 11 U.S.C. § 1112(b) seeking
to convert the case to a case under Chapter 7 of the Bankruptcy Code (title 11 of the United States
Code). The court finds, service and notice and opportunity to object was provided to all parties in
interest and no objection is filed.

        IT IS ORDERED the Motion is GRANTED and the Chapter 11 case is converted to a case
under Chapter 7.

        IT IS FURTHER ORDERED the debtor in possession or the Chapter 11 trustee shall comply
with 11 U.S.C. § 521(2)(A), Fed. R. Bankr. P. 1019 and 1007, and Local Bankruptcy Rule 1019- 1.

                                                     BY THE COURT


                                                                                8/29/2019
                                                     _______________________________
                                                     Honorable Cathleen D. Parker
                                                     United States Bankruptcy Court
                                                     District of Wyoming
